—In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Nassau County (O’Connell, J.H.O.), dated July 20, 2010, which, inter alia, denied that branch of his motion which was pursuant to CFLR 4404 (b) to set aside so much of the court’s amended decision dated April 15, 2010, as, after a nonjury trial, found that he used marital funds to purchase property in New Jersey, and determined that the defendant was entitled to an award of counsel fees.
Ordered that the appeal is dismissed, with costs.
The appeal must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the companion appeal from the judgment (see Rampersaud v Rampersaud, 105 AD3d 935 [2013] [decided herewith]).
Dillon, J.E, Austin, Sgroi and Cohen, JJ., concur.